[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant in this matter was defaulted for failure to appear. A military affidavit was submitted and the Court found he is not in the military service
Following a hearing in damages the Court makes the following findings and enters judgment for the plaintiff.
On or about February 15, 1993, at approximately 4:45 P.M. the plaintiff was a rear seat passenger in a Jeep operated by the defendant. Said vehicle left the right side of the roadway, struck the edge of a culvert, went airborne, landed and struck a tree head-on. The plaintiff was thrown from the vehicle landing 43 feet away, then sliding another 15 feet before stopping 58' from the vehicle. He had obvious head injuries among others and was flown by Life Star helicopter to the Hartford Hospital where his open scalp wound and facial lacerations were closed and repaired.
On February 18th, his lower right leg showed dramatic signs of injury (swelling and inability to move his toes). It was determined he was suffering from necrosis of the tibialis anterior muscle (compartment syndrome). He had to undergo surgery-a fasciotomy and debridement to the muscle in his lower right leg. He was discharged from the hospital on February 26, 1993. He required skilled nursing care at home until March 15th through the Visiting Nurse program, as well as a follow up physician's visit. He was essentially discharged from medical treatment on March 15, 1993. CT Page 13513
There is no medical report of non-scarring permanency, however the plaintiff complains of limitations in physical activity, including occasionally tripping because of "foot-drop." He states he cannot run as fast or jump as high as he did but his employment as a maintenance worker at an apartment or condo complex is not affected, except that he does not climb high ladders.
He has a roundish, coin sized scar on his forehead which is noticeable on examination but not ugly or seriously disfiguring. A second smaller liner scar appears under his lower lip. He has a significant disfiguring scar running the length of his lower right leg-approximately 1" wide which would be quite noticeable when wearing shorts or bathing suit.
With this finding the Court awards damages as follows:
Economic Damages         $ 37,323.56
         Non Economic Damages      180,000.00 ---------- Total Damages            $217,323.56
Collateral source payments          —      None
Degrees of Plaintiff's negligence   —      Zero
Accordingly, judgment shall enter for the plaintiff in the amount of $217,323.56, plus costs.
Klaczak, J.